EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment is to correct errors remaining in claimed listing filed on 12/23/2021. The limitation of Claim 17 is incorporated in claim 15; it should be canceled.  However, the Claim 18 is enormously canceled. Therefore, the claim 17 would be replaced by the limitation of the previous claim 18. Examiner called Applicants ‘representatives of records, on 1/14/2022, and got no replies. Examiner Amendment is necessarily to correct the error in the claims to put the claims in the allowable condition.
  











The application has been amended as follows: 
In the claimed listing filed on 12/23/2021, please amend further claim 17 in the claims:

Claim 17.  (Currently Amended) The non-transitory computer readable medium of claim 15,





wherein comparing the modified source code to the original source code comprises
determining modifications that result in the modified source code when applied to the original source code, and
wherein each of the modifications comprises a first location in the original source code and a second location in the modified source code.


            -------------------END----------------------















This action is in response to the filing on 12/23/2021.
Claimed listing filed on 12/23/2021 is considered in the Action.
Terminal disclaimer filed on 12/23/2021 is approved.

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-10, 12-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 1-3, 5-7) and a system (Claims 8-10, 12-14), and a non-transitory computer readable medium (Claims 15-17, 19-20), featured for identifying impact entities in source code during an online phase following the offline phase, the claimed invention recites, in part, to include at least features,
“…during an online phase following the offline phase and using the dependency graph and the location index:
identifying a plurality of modified locations in the original source code by comparing modified source code to the original source code;
determining, based on the comparing of the modified source code to the original source code, that a level of imprecision of the dependency graph exceeds a predetermined threshold;
in response to determining that the level of imprecision exceeds the predetermined threshold, re-generating the dependency graph using the modified source code;”,  

as recited in claim 1 and similarly in independent claims 8 and 15. 
Close prior arts of record German and in combining with Mercer disclose the change impacts of code changes for addressing the claimed invention, but do not address the allowable subject matter as featured above and amended in the claims. 
Searches are performed, accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
January 14, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191